IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOSE CRUZ,                            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0305

AMERICAN AIRLINES AND
SEDGWICK CLAIMS
MANAGEMENT SERVICES,

      Appellees.


_____________________________/

Opinion filed August 22, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: December 3, 2012.

Toni L. Villaverde of Toni L. Villaverde, PLLC., Coral Gables, for Appellant.

Clinton C. Lyons, Jr. of Moran Kidd Lyons Johnson, P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.